Latimer, Judge
(concurring in the result):
I concur with the Chief Judge’s reasoning that the sentence should be affirmed. However, because I do not agree to the dismissal of the Article 107 offense, I record my beliefs.
To place the issue in its proper perspective, I recite the relevant facts. The accused went through a purported marriage ceremony with a Japanese girl on February 27,1956. This was his fifth. attempt to marry, but his ceremony was steeped in illegality for the reason that he was then lawfully married to a third wife. Nevertheless, he forwarded to the appropriate Air Force agency a request for cancellation of an existing allotment to his third wife and a contemporaneous request to substitute his fifth wife as an allottee. To support his substituted allotment, he submitted a false certified copy of a final divorce decree which stated that an absolute divorce had been granted from his third wife. When the latter’s allotment was cancelled, she complained, and the Air Force authorities, in an effort to clarify the accused’s true marital status, referred the matter to the Office of Special Investigations for appropriate action. An agent of that office contacted the accused to ascertain the true facts concerning the rights of the conflicting spouses and, after advising him of his rights granted by Article 31 of the Code, 10 USC § 831, the agent queried him about his marital status with his fourth wife, identifying her by name. The accused orally and in writing denied he had ever known or married her. This false statement is the one now in issue.
Because I believe the board of review in its decision presents the principles of law which I contend should control our decision. I adopt the rationale of that tribunal. The following is extracted from its decision:
“We must here decide whether or not the above false statement was official and thus a violation of Article 107. We are of the opinion that once an accused is placed in a military position wherein the official requirement, duty or obligation to speak the truth attaches, this requirement, duty or obligation is not thereafter voided or rendered unofficial merely because he has become a suspect, witness or has committed an act of misconduct. The only effect these latter.conditions have upon the accused’s military position is to place him under the pro*730tection of Article 31. Article 31, in turn, changes the accused’s military position only to the extent that he is not thereafter required to speak but may remain silent, as his rights against self-incrimination afforded him by Article 31 are paramount to his official military position. However, once accused knowingly and voluntarily waives his rights provided by Article 31 and elects to speak, the official requirement, duty or obligation to speak truthfully remains. A false statement made under these circumstances is nonetheless official and consequently falls squarely within the offense defined by Article 107 (United States v Aronson, 8 USCMA 525, 25 CMR 29; United States v Hutchins, 5 USCMA 422, 18 CMR 46).
“That the accused, under the facts of this case, had the official duty to speak may not be gainsaid. It is abundantly clear and of common knowledge to all military personnel and their dependents that the true legal status of a service member’s marital status is vital and necessary to the United States Air Force in order that numerous requirements imposed by law, statute and regulation may be properly implemented, administered or finalized. This information is required, among other reasons, for the purposes of making duty assignments, computing taxes, salary, allotments, travel, housing and medical treatment. A service member is required by regulations too numerous to mention to furnish this information in order that the official activities and functions of the service are not frustrated. Thus, as under the facts of the ease, the United States Air Force, through the medium of its Office of Special Investigations agent had the right and power to require this information and as the accused had the official continuing requirement, duty and obligation to furnish this information for official purposes to an official department of the United States Government, his alleged false statement was official and, therefore, in violation of Article 107.”
This I believe to be sound reasoning. See United States v Osborne, 9 USCMA 455, 26 CMR 235 (dissenting opinion). I concur with the Chief Judge, however, to the extent that he holds a dismissal of this offense de minimis with regard to the sentence assessed in this case.